Citation Nr: 0826883	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  96-36 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral nuclear 
sclerosing cataracts and posterior subcapsular cataracts as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active service from October 1941 to February 
1947 and June 1950 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The veteran testified at a Board 
hearing at the RO before a Veteran's Law Judge in September 
2000.  A transcript of the hearing is of record.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).  

The Board remanded the claim to the RO for further 
development in November 2000, December 2005, and July 2006.  
In December 2006 the Board denied entitlement to service 
connection for bilateral nuclear sclerosing cataracts and 
posterior subcapsular cataracts.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in a March 27, 2008 Order, 
granted the parties' Joint Motion for remand, vacating the 
Board's December 2006 decision and remanding the case for 
compliance with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2008 Joint Motion for remand the parties agreed 
that the Board erred by neglecting to ensure that the veteran 
was provided with a VA examination or opinion to ascertain 
whether his bilateral cataracts may have had their onset in 
service.  Specifically, the parties agreed that the record 
contains an indication that the veteran's cataracts may be 
related to service inasmuch as his service medical records 
(SMRs) appear to include a notation of high intraocular 
pressure, particularly a September 1967 re-enlistment 
examination which notes that the veteran's bilateral 
intraocular tension was 20 and a May 1978 medical record 
indicating that the veteran was found to have arcus senilis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all available 
recent VA and private medical and 
optometry records concerning treatment for 
bilateral nuclear sclerosing cataracts and 
posterior subcapsular cataracts received 
by the veteran not already associated with 
the claim file.

2.  Following the completion of the above, 
schedule the veteran for a VA examination 
to determine whether it is at least as 
likely as not that the veteran's bilateral 
nuclear sclerosing cataracts and posterior 
subcapsular cataracts disability had their 
onset in, or are otherwise related to, 
service.  A complete rationale must be 
provided for any opinion expressed. 

The claims folder, including a copy of 
this Remand and the Court's Joint Motion 
and Order, must be made available to the 
examiner for review in conjunction with 
the examination.  Specifically, the 
examiner should note the September 1967 
re-enlistment examination, which notes 
that the veteran's bilateral intraocular 
tension was 20, and the May 1978 medical 
record indicating that the veteran was 
found to have arcus senilis.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




